 

 

 

PRINT CLEAR FORM

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH — DIVISION

UNITED STATES OF AMERICA,

 

 

v. CASE NO.: 4:20-CR-00046
Paul Penn
Defendant.
DEFENDANT’S STATEMENT REGARDING
APPEARANCE VIA ELECTRONIC MEANS
COMES NOW, Paul Penn , the Defendant in the above-styled

case and hereby shows this Honorable Court as follows:
I.

Defendant has been advised by counsel that the Court has set or will set this matter
down for a Change of Plea hearing. Defendant understands that the Court has
determined that the hearing must be conducted by electronic means due to the national
emergency associated with the global spread of Coronavirus Disease 2019 (COVID-19).
Defendant acknowledges that the Court has found that the hearing cannot occur in person
and in court without serious jeopardy to public health and safety.

2.

Defendant further understands that the Court will conduct this hearing by electronic means
only if the Defendant consents to having the hearing by electronic means. If Defendant consents
to holding the hearing via electronic means, all participants, including Defendant, the judge,
counsel, and any witnesses will appear electronically via video teleconference (VTC) or, if video

teleconference is not reasonably available, via telephone.
3.

Defendant understands that Defendant may withhold consent and insist that the hearing be
held in person. If Defendant does not consent to holding the hearing by electronic means, the
Court will not schedule the hearing until a date uncertain in the future when the Court can safely
conduct an in-person hearing. If Defendant does not consent to having the hearing by electronic
means, the Court will not hold that refusal against Defendant.

4.

Defendant, as evidenced by his/her signature below, acknowledges that he/she has been
advised by counsel of the right to be physically present at every stage of this case, including trial,
and any plea and sentencing hearing pursuant to Rule 43 of the Federal Rules of Criminal
Procedure. Defendant also acknowledges that he/she has the right to see and confront all witnesses
against him/her. Defendant’s attorney, as evidenced by signature below, has explained the same
to Defendant. Defendant further acknowledges that he/she has had the assistance of counsel in
reading and understanding this document.

CHOOSE ONE OF THE FOLLOWING:

Defendant hereby consents to the Court conducting the above-referenced hearing

by electronic means and consents to appearing for the above-referenced hearing by electronic
means. Defendant freely and voluntarily waives the right to be physically present in Court at the
above-referenced hearing scheduled by the Court. Defendant consents to proceeding by video
teleconference (VTC) and further agrees that in the event video teleconference (VTC) is not
reasonably available or becomes unavailable during the hearing, the Court may proceed with
conducting the hearing via telephone conference; and Defendant agrees and consents to proceed

in the electronic manner provided by the Court. Defendant acknowledges that counsel has

tN
explained the Court’s procedures for appearing via electronic means to Defendant, and Defendant
understands the limitations inherent with proceeding electronically.

[-] Defendant does not consent to appearing via electronic means for the above-

referenced hearing scheduled by the Court. Defendant understands and agrees that due to
Defendant’s withholding of consent, the Court will not schedule the hearing until a date uncertain
in the future. The Court will not hold the hearing until, in the Court’s judgment, the hearing can
be conducted without jeopardizing the health and safety of the Defendant, the hearing participants,

and the public.

7th October 2020.

Signed this day of

 

bd) ex [Ad aa

as

Counsel for Defendant

Defendant

  

Lad
